Exhibit 99.1 Catasys Commence s Enrollment for Its On Trak Program in New Jersey with Leading Health Insurance Provider Company Expands Coverage by more than 500,000 Commercial Equivalent Lives LOS ANGELES, February 26, 2015 /PRNewswire/ Catasys, Inc. (OTCQB: CATS), provider of proprietary health management services to health insurers and other third party payors, is pleased to announce that it has expanded its Catasys’ OnTrak™ program into New Jersey with one of the nation's leading national health plans. The plan’s eligible commercial health plan members will be covered under the On Trak program, which includes medical and psychosocial interventions, as well as intensive care coaching over 52-weeks. “Given the success of our enrollments, we are excited to expand into New Jersey with one of the largest health plans in the nation serving more than 20 million medical members. We look forward to working with patients in New Jersey to provide medical and behavioral treatment in a patient-centric, long-term program that provides individualized support and coaching to members addressed by our On Trak program. Our outcomes demonstrate that overall, members who have enrolled in the On
